DETAILED ACTION	
In Applicant’s Response (RCE) dated 3/4/2021, Applicant amended claims 1 to 20; and argued against all rejections previously set forth in the Office action dated 11/4/2020.
	Claims 1–20 are pending in this case. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2014 has been entered.

Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 2, 3, 4, 13, 14, 15, 18, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tome, Pub. No.: 2017/0336882A1, in view of Pogue et al., Windows XP Pro Edition: The Missing Manual, 2nd Edition (2004).
With regard to claim 1:
Tome discloses An information interaction method, comprising: simultaneously and mutually independently displaying, within a virtual reality (VR) generated environment, a plurality of virtual operation panels (fig. 5a, paragraph 66: “With reference to FIG. 5A, an example implementation of a system for combining movement input and touch input in an augmented reality and/or a virtual reality environment using a controller 102 is shown. FIG. 5A shows a third person view of a user in a physical space, wearing an HMD 100 and holding a controller 102, while viewing a virtual display 520 generated by the HMD 100, the virtual display displaying a plurality of virtual objects A, B, C, D, E and F. The user may choose to select one of the virtual objects A-F for interaction and/or manipulation and the like in numerous different manners such as, for example, directing a virtual beam or ray 550 from the controller 102 toward the object to be selected, directing a head gaze and/or eye gaze at the object to be selected, using the touch surface 108 of the controller 102 to navigate a virtual pointer to the object to be selected, and the like.”), each of the virtual operation panels associated with a respective one of a plurality of functions, and each of the virtual operation panels can display an  interactive objects (paragraph 68: “A number of different objects, features and options may be available in association with the virtual objects A-F. For example, a number n of different objects, and features may be available in association with the virtual object A. However, it may not be possible to view all of the virtual objects, features and the like, for example, features A1 through An all at the same time within the area of the virtual display 520 visible to the user due to, for example, the size of the virtual display area, the size of the virtual features A1-An, and other such factors. In one embodiment, in response to the selection of the virtual object A, the system may enlarge and display additional features A1, A2, A3 and A4, content and the like related to the object A in the virtual display 520, for interaction with and/or manipulation by the user, as shown in FIG. 5C. As some of the features, content and the like in addition to the features A1-A4 displayed to the user may exceed the area available for viewing by the user, the user may choose to scroll, navigate or move through the features, for example, to locate a desired feature, to view the features available for making a selection and the like.”); each of the virtual operation panels independently selectable by a virtual object of an interactive device controlled by a user of the VR generated environment (paragraph 67: “s the virtual ray 550 may not actually be visible to the user, in some implementations, a virtual indicator 555, such as a virtual pointer 555, may be displayed to the user to provide a visual indicator to the user prior to actual selection. The user may then select, for example, the object A, by manipulating the controller 102, such as, for example, tapping the touch surface 108, or pressing one of the input buttons 310, 320 of the controller 102.”), and each of the interactive objects of each of sets of interactive objects independently selectable by the virtual object (paragraph 77: “In some implementations, the user may input a selection input by pointing and selecting a virtual up arrow 861, a virtual down arrow 862, a virtual left arrow 871, or a virtual right arrow 872 to generate a corresponding movement of the features A1-An. In the example shown in FIG. 8A, the user directs a virtual beam 550 at a portion of the display of the selected virtual object A, for example, the down arrow 862 in the vertical scroll bar 860, and selects the down arrow 862 for input by, for example, a touch applied to the touch surface of the controller 108 or manipulation of one of the input buttons 310, 320.”): obtaining, by a processing circuitry, a first target operation instruction from the interactive device in response to the first target operation instruction(paragraph 68: “A number of different objects, features and options may be available in association with the virtual objects A-F. For example, a number n of different objects, and features may be available in association with the virtual object A. However, it may not be possible to view all of the virtual objects, features and the like, for example, features A1 through An all at the same time within the area of the virtual display 520 visible to the user due to, for example, the size of the virtual display area, the size of the virtual features A1-An, and other such factors. In one embodiment, in response to the selection of the virtual object A, the system may enlarge and display additional features A1, A2, A3 and A4, content and the like related to the object A in the virtual display 520, for interaction with and/or manipulation by the user, as shown in FIG. 5C. As some of the features, content and the like in addition to the features A1-A4 displayed to the user may exceed the area available for viewing by the user, the user may choose to scroll, navigate or move through the features, for example, to locate a desired feature, to view the features available for making a selection and the like.”), selecting by the virtual object within the VR generated environment, a first virtual operation panel from among the simultaneously displayed plurality of virtual operation panels(paragraph 68: “A number of different objects, features and options may be available in association with the virtual objects A-F. For example, a number n of different objects, and features may be available in association with the virtual object A. However, it may not be possible to view all of the virtual objects, features and the like, for example, features A1 through An all at the same time within the area of the virtual display 520 visible to the user due to, for example, the size of the virtual display area, the size of the virtual features A1-An, and other such factors. In one embodiment, in response to the selection of the virtual object A, the system may enlarge and display additional features A1, A2, A3 and A4, content and the like related to the object A in the virtual display 520, for interaction with and/or manipulation by the user, as shown in FIG. 5C. As some of the features, content and the like in addition to the features A1-A4 displayed to the user may exceed the area available for viewing by the user, the user may choose to scroll, navigate or move through the features, for example, to locate a desired feature, to view the features available for making a selection and the like.”), the first virtual operation panel displaying a first set of interactive objects of the plurality of sets of interactive objects(paragraph 77: “In some implementations, the user may input a selection input by pointing and selecting a virtual up arrow 861, a virtual down arrow 862, a virtual left arrow 871, or a virtual right arrow 872 to generate a corresponding movement of the features A1-An. In the example shown in FIG. 8A, the user directs a virtual beam 550 at a portion of the display of the selected virtual object A, for example, the down arrow 862 in the vertical scroll bar 860, and selects the down arrow 862 for input by, for example, a touch applied to the touch surface of the controller 108 or manipulation of one of the input buttons 310, 320.”):;  obtaining, by the processing circuitry, an interactive operation instruction from the interactive device(paragraph 77: “In some implementations, the user may input a selection input by pointing and selecting a virtual up arrow 861, a virtual down arrow 862, a virtual left arrow 871, or a virtual right arrow 872 to generate a corresponding movement of the features A1-An. In the example shown in FIG. 8A, the user directs a virtual beam 550 at a portion of the display of the selected virtual object A, for example, the down arrow 862 in the vertical scroll bar 860, and selects the down arrow 862 for input by, for example, a touch applied to the touch surface of the controller 108 or manipulation of one of the input buttons 310, 320.”):; in response to the interactive operation instruction, selecting a target interactive object from among the first set of interactive objects displayed in the first virtual operation panel and applying an interactive operation on the target interactive object with the virtual object of the interactive device (paragraph 77: “In some implementations, the user may input a selection input by pointing and selecting a virtual up arrow 861, a virtual down arrow 862, a virtual left arrow 871, or a virtual right arrow 872 to generate a corresponding movement of the features A1-An. In the example shown in FIG. 8A, the user directs a virtual beam 550 at a portion of the display of the selected virtual object A, for example, the down arrow 862 in the vertical scroll bar 860, and selects the down arrow 862 for input by, for example, a touch applied to the touch surface of the controller 108 or manipulation of one of the input buttons 310, 320.”): and executing, by the processing circuitry, a target event corresponding to the target interactive object in the VR generated environment in response to applying the interactive operation on the target interactive object with the virtual object of the interactive device (paragraph 77: “In some implementations, the user may input a selection input by pointing and selecting a virtual up arrow 861, a virtual down arrow 862, a virtual left arrow 871, or a virtual right arrow 872 to generate a corresponding movement of the features A1-An. In the example shown in FIG. 8A, the user directs a virtual beam 550 at a portion of the display of the selected virtual object A, for example, the down arrow 862 in the vertical scroll bar 860, and selects the down arrow 862 for input by, for example, a touch applied to the touch surface of the controller 108 or manipulation of one of the input buttons 310, 320.”):. 
	Tome does not disclose the aspect of simultaneously and mutually independently displaying, a plurality of virtual operation panels and each of the virtual operation panels displaying an associated one of a plurality of sets of interactive objects; and each of the plurality of virtual operation panels comprises a respective one of a plurality of close buttons: and applying an interactive operation on the target interactive object with the virtual object of the while the plurality of virtual operation panels and the plurality of sets 
the plurality of close buttons, the close button associated with the first virtual operation
panel; and in response to clicking the close button, destroying, by the processing circuitry, the first virtual operation panel in the VR generated environment without destroying any other virtual operation panel of the plurality of virtual operation panels being displayed in the VR generated environment.
	However Pogue discloses disclose the aspect of simultaneously and mutually independently displaying, a plurality of operation panels and each of the operation panels displaying an associated one of a plurality of sets of interactive objects (see figure 2.4 and description: “Figure 2-4. Creating two restored (free-floating) windows is a convenient preparation for copying information between them. Make both windows small and put them side-by-side, scroll if necessary, and then drag some highlighted material from one into the other. This works either with icons in desktop windows (top) or text in Microsoft Word (bottom). If you press Ctrl as you drag text in this way, you copy the original passage instead of moving it.”); and each of the plurality of virtual operation panels comprises a respective one of a plurality of close buttons (see fig. 2-4 for close buttons, paragraph under closing a window :” Closing a window You can close a window in any of the following ways: Click the close button (the X in the upper-right corner). Press Alt+F4. Double-click the Control icon in the upper-left corner. Single-click the Control icon in the upper-left corner, and then choose Close from the menu. Right-click the window’s taskbar button, and then choose Close from the shortcut menu.m In desktop windows, choose File→Close. Quit the program you’re using, log off, or shut down the PC. Be careful: In many programs, including Internet Explorer, closing the window also quits the program entirely.”): and applying an interactive operation on the target interactive object with the virtual object of the while the plurality of operation panels and the plurality of sets of interactive objects are simultaneously displayed in the generated environment (see figure 2.4 and description: “Figure 2-4. Creating two restored (free-floating) windows is a convenient preparation for copying information between them. Make both windows small and put them side-by-side, scroll if necessary, and then drag some highlighted material from one into the other. This works either with icons in desktop windows (top) or text in Microsoft Word (bottom). If you press Ctrl as you drag text in this way, you copy the original passage instead of moving it.”); clicking, by the object in the generated environment, a close button of the plurality of close buttons, the close button associated with the first operation panel (see fig. 2-1, paragraph under closing a window :” Closing a window You can close a window in any of the following ways: Click the close button (the X in the upper-right corner). Press Alt+F4. Double-click the Control icon in the upper-left corner. Single-click the Control icon in the upper-left corner, and then choose Close from the menu. Right-click the window’s taskbar button, and then choose Close from the shortcut menu.m In desktop windows, choose File→Close. Quit the program you’re using, log off, or shut down the PC.”) and in response to clicking the close button, destroying, by the processing circuitry, the first operation panel in the generated environment without destroying any other operation panel of the plurality of operation panels being displayed (see fig. 2-1, paragraph under closing a window :” Closing a window You can close a window in any of the following ways: Click the close button (the X in the upper-right corner). Press Alt+F4. Double-click the Control icon in the upper-left corner. Single-click the Control icon in the upper-left corner, and then choose Close from the menu. Right-click the window’s taskbar button, and then choose Close from the shortcut menu.m In desktop windows, choose File→Close. Quit the program you’re using, log off, or shut down the PC. Be careful: In many programs, including Internet Explorer, closing the window also quits the program entirely.”): It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Pogue to Tome so the user would be able to see and directly interact with interface items on different panels without having to select each panel first, saving time and effort and to allow the user to close each pane individually. 

With regard to claims 2 and 14 and 18: 
Tome  and Pogue disclose The method according to claim 1, wherein the obtaining an interactive operation instruction from the interactive device comprises: obtaining, by the processing circuitry, a touch operation instruction generated by a touch operation performed by the interactive device on the target interactive object (Tome paragraph 77: “In some implementations, the user may input a selection input by pointing and selecting a virtual up arrow 861, a virtual down arrow 862, a virtual left arrow 871, or a virtual right arrow 872 to generate a corresponding movement of the features A1-An. In the example shown in FIG. 8A, the user directs a virtual beam 550 at a portion of the display of the selected virtual object A, for example, the down arrow 862 in the vertical scroll bar 860, and selects the down arrow 862 for input by, for example, a touch applied to the touch surface of the controller 108 or manipulation of one of the input buttons 310, 320. The user may then virtually select (e.g., click) the down arrow 862 by, for example, one or more touch inputs applied to the touch surface 108 of the controller 102, one or more depressions of one of the input buttons 310, 320, as shown in FIG. 8B, to cause the list of features A1-An associated with the selected virtual object A to scroll. Downward movement of the features A1-An associated with the selected virtual object A may be implemented by, for example, directing the virtual beam 550 at the upper arrow 861 in the vertical scroll bar 860 of the display area and virtually selecting (e.g., clicking on) the up arrow 861 as described above. Movement of the features A1-An associated with the selected virtual object A in other directions, for example, to the left and the right, may be implemented by, for example, directing the virtual beam 550 at the left arrow 871 or the right arrow 872 in the horizontal scroll bar 870 of the display area and virtually selecting (e.g., clicking on) the selected arrow 871/872 as described above to generate movement of the features A1-An in a corresponding direction. A set of pre-defined rules, as discussed above in detail with respect to FIGS. 9A-9D, may be applied to the detection of the various inputs described above with respect to FIGS. 8A-8B, so that the system takes action in response to intended inputs, rather than unintended inputs.”)., wherein the interactive operation instruction comprises the touch operation instruction, and the touch operation instruction is (Tome paragraph 77: “In some implementations, the user may input a selection input by pointing and selecting a virtual up arrow 861, a virtual down arrow 862, a virtual left arrow 871, or a virtual right arrow 872 to generate a corresponding movement of the features A1-An. In the example shown in FIG. 8A, the user directs a virtual beam 550 at a portion of the display of the selected virtual object A, for example, the down arrow 862 in the vertical scroll bar 860, and selects the down arrow 862 for input by, for example, a touch applied to the touch surface of the controller 108 or manipulation of one of the input buttons 310, 320. The user may then virtually select (e.g., click) the down arrow 862 by, for example, one or more touch inputs applied to the touch surface 108 of the controller 102, one or more depressions of one of the input buttons 310, 320, as shown in FIG. 8B, to cause the list of features A1-An associated with the selected virtual object A to scroll. Downward movement of the features A1-An associated with the selected virtual object A may be implemented by, for example, directing the virtual beam 550 at the upper arrow 861 in the vertical scroll bar 860 of the display area and virtually selecting (e.g., clicking on) the up arrow 861 as described above. Movement of the features A1-An associated with the selected virtual object A in other directions, for example, to the left and the right, may be implemented by, for example, directing the virtual beam 550 at the left arrow 871 or the right arrow 872 in the horizontal scroll bar 870 of the display area and virtually selecting (e.g., clicking on) the selected arrow 871/872 as described above to generate movement of the features A1-An in a corresponding direction. A set of pre-defined rules, as discussed above in detail with respect to FIGS. 9A-9D, may be applied to the detection of the various inputs described above with respect to FIGS. 8A-8B, so that the system takes action in response to intended inputs, rather than unintended inputs.”).



 
With regard to claims 3 and 15 and 19: 
Tome  and Pogue disclose The method according to claim 2, wherein the executing a target event corresponding to the target interactive object in the VR generated environment in response to the interactive operation instruction comprises: obtaining, by the processing circuitry, first position information of the interactive device during generation of the touch operation instruction, wherein the first position information is used for indicating a first position of the virtual object of the interactive device in the VR generated environment on the first virtual operation panel (Tome paragraph 77: “In some implementations, the user may input a selection input by pointing and selecting a virtual up arrow 861, a virtual down arrow 862, a virtual left arrow 871, or a virtual right arrow 872 to generate a corresponding movement of the features A1-An. In the example shown in FIG. 8A, the user directs a virtual beam 550 at a portion of the display of the selected virtual object A, for example, the down arrow 862 in the vertical scroll bar 860, and selects the down arrow 862 for input by, for example, a touch applied to the touch surface of the controller 108 or manipulation of one of the input buttons 310, 320. The user may then virtually select (e.g., click) the down arrow 862 by, for example, one or more touch inputs applied to the touch surface 108 of the controller 102, one or more depressions of one of the input buttons 310, 320, as shown in FIG. 8B, to cause the list of features A1-An associated with the selected virtual object A to scroll. Downward movement of the features A1-An associated with the selected virtual object A may be implemented by, for example, directing the virtual beam 550 at the upper arrow 861 in the vertical scroll bar 860 of the display area and virtually selecting (e.g., clicking on) the up arrow 861 as described above. Movement of the features A1-An associated with the selected virtual object A in other directions, for example, to the left and the right, may be implemented by, for example, directing the virtual beam 550 at the left arrow 871 or the right arrow 872 in the horizontal scroll bar 870 of the display area and virtually selecting (e.g., clicking on) the selected arrow 871/872 as described above to generate movement of the features A1-An in a corresponding direction. A set of pre-defined rules, as discussed above in detail with respect to FIGS. 9A-9D, may be applied to the detection of the various inputs described above with respect to FIGS. 8A-8B, so that the system takes action in response to intended inputs, rather than unintended inputs.”).; and when the first position information meets a preset condition, executing, by the processing circuitry, the target event that corresponds to the target interactive object and that is triggered by the touch operation instruction in the VR generated environment (Tome paragraph 77: “In some implementations, the user may input a selection input by pointing and selecting a virtual up arrow 861, a virtual down arrow 862, a virtual left arrow 871, or a virtual right arrow 872 to generate a corresponding movement of the features A1-An. In the example shown in FIG. 8A, the user directs a virtual beam 550 at a portion of the display of the selected virtual object A, for example, the down arrow 862 in the vertical scroll bar 860, and selects the down arrow 862 for input by, for example, a touch applied to the touch surface of the controller 108 or manipulation of one of the input buttons 310, 320. The user may then virtually select (e.g., click) the down arrow 862 by, for example, one or more touch inputs applied to the touch surface 108 of the controller 102, one or more depressions of one of the input buttons 310, 320, as shown in FIG. 8B, to cause the list of features A1-An associated with the selected virtual object A to scroll. Downward movement of the features A1-An associated with the selected virtual object A may be implemented by, for example, directing the virtual beam 550 at the upper arrow 861 in the vertical scroll bar 860 of the display area and virtually selecting (e.g., clicking on) the up arrow 861 as described above. Movement of the features A1-An associated with the selected virtual object A in other directions, for example, to the left and the right, may be implemented by, for example, directing the virtual beam 550 at the left arrow 871 or the right arrow 872 in the horizontal scroll bar 870 of the display area and virtually selecting (e.g., clicking on) the selected arrow 871/872 as described above to generate movement of the features A1-An in a corresponding direction. A set of pre-defined rules, as discussed above in detail with respect to FIGS. 9A-9D, may be applied to the detection of the various inputs described above with respect to FIGS. 8A-8B, so that the system takes action in response to intended inputs, rather than unintended inputs.”). 

With regard to claim 4: 
Tome  and Pogue disclose The method according to claim 2, wherein after the obtaining a touch operation instruction generated by a touch operation performed by the interactive device on the target interactive object, the method further comprises: displaying, by the processing circuitry, first feedback information in the VR generated environment (Tome paragraph 77: “In some implementations, the user may input a selection input by pointing and selecting a virtual up arrow 861, a virtual down arrow 862, a virtual left arrow 871, or a virtual right arrow 872 to generate a corresponding movement of the features A1-An. In the example shown in FIG. 8A, the user directs a virtual beam 550 at a portion of the display of the selected virtual object A, for example, the down arrow 862 in the vertical scroll bar 860, and selects the down arrow 862 for input by, for example, a touch applied to the touch surface of the controller 108 or manipulation of one of the input buttons 310, 320. The user may then virtually select (e.g., click) the down arrow 862 by, for example, one or more touch inputs applied to the touch surface 108 of the controller 102, one or more depressions of one of the input buttons 310, 320, as shown in FIG. 8B, to cause the list of features A1-An associated with the selected virtual object A to scroll. Downward movement of the features A1-An associated with the selected virtual object A may be implemented by, for example, directing the virtual beam 550 at the upper arrow 861 in the vertical scroll bar 860 of the display area and virtually selecting (e.g., clicking on) the up arrow 861 as described above. Movement of the features A1-An associated with the selected virtual object A in other directions, for example, to the left and the right, may be implemented by, for example, directing the virtual beam 550 at the left arrow 871 or the right arrow 872 in the horizontal scroll bar 870 of the display area and virtually selecting (e.g., clicking on) the selected arrow 871/872 as described above to generate movement of the features A1-An in a corresponding direction. A set of pre-defined rules, as discussed above in detail with respect to FIGS. 9A-9D, may be applied to the detection of the various inputs described above with respect to FIGS. 8A-8B, so that the system takes action in response to intended inputs, rather than unintended inputs.”);  and/or outputting, by the processing circuitry, second feedback information to the interactive device, wherein the second feedback information is used for instructing the interactive device to perform a target operation (Tome paragraph 77: “In some implementations, the user may input a selection input by pointing and selecting a virtual up arrow 861, a virtual down arrow 862, a virtual left arrow 871, or a virtual right arrow 872 to generate a corresponding movement of the features A1-An. In the example shown in FIG. 8A, the user directs a virtual beam 550 at a portion of the display of the selected virtual object A, for example, the down arrow 862 in the vertical scroll bar 860, and selects the down arrow 862 for input by, for example, a touch applied to the touch surface of the controller 108 or manipulation of one of the input buttons 310, 320. The user may then virtually select (e.g., click) the down arrow 862 by, for example, one or more touch inputs applied to the touch surface 108 of the controller 102, one or more depressions of one of the input buttons 310, 320, as shown in FIG. 8B, to cause the list of features A1-An associated with the selected virtual object A to scroll. Downward movement of the features A1-An associated with the selected virtual object A may be implemented by, for example, directing the virtual beam 550 at the upper arrow 861 in the vertical scroll bar 860 of the display area and virtually selecting (e.g., clicking on) the up arrow 861 as described above. Movement of the features A1-An associated with the selected virtual object A in other directions, for example, to the left and the right, may be implemented by, for example, directing the virtual beam 550 at the left arrow 871 or the right arrow 872 in the horizontal scroll bar 870 of the display area and virtually selecting (e.g., clicking on) the selected arrow 871/872 as described above to generate movement of the features A1-An in a corresponding direction. A set of pre-defined rules, as discussed above in detail with respect to FIGS. 9A-9D, may be applied to the detection of the various inputs described above with respect to FIGS. 8A-8B, so that the system takes action in response to intended inputs, rather than unintended inputs.”). 



Claim 13 is rejected for the same reason as claim 1. 

Claim 17 is rejected for the same reason as claim 1. 
. 

Claims 5 to 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tome, in view of Pogue and further in view of Hackett et al., Pub. No.: 20190347865A1. 
With regard to claim 5: 
Tome  and Pogue disclose The method according to claim 1, wherein the obtaining an interactive operation instruction from the interactive device comprises: obtaining, by the processing circuitry, a first interactive operation instruction when a first gesture performed on a first target interactive object by the virtual object of the interactive device in the VR generated environment is a first preset gesture, wherein the interactive operation instruction comprises the first interactive operation instruction, the first interactive operation instruction is configured to trigger execution of a target event of preparing for moving the first virtual operation panel display region, and the target interactive object comprises the first target interactive object (Tome Fig. 8c and fig. 8d paragraph 78: “In some implementations, similar movement may be achieved by virtual movement of a virtual vertical indicator 863 in the virtual vertical scroll bar 860 and/or movement of a virtual horizontal indicator 873 in the virtual horizontal scroll bar 870 to generate a corresponding movement of the features A1-An. This may, essentially set an anchor point at the portion of the display at which the terminal end 555 of the virtual beam 550 is positioned (in this example, on the vertical indicator 863 in the vertical scroll bar 860) by, for example, a touch applied to the touch surface of the controller 108 or manipulation of one of the input buttons 310, 320, and the like. As shown in FIG. 5D, the user may then input a drag movement along the touch surface 108 of the controller 102, or implement a physical movement of the controller 102 as described above, to cause the list of features A1-An associated with the selected virtual object A to scroll. This movement may be sustained until, for example, the drag input is terminated or changes direction, the physical movement of the controller 102 is terminated or changes direction, the touch on the touch surface 108 or depression of the input buttons 310, 320 is released, and the like. Downward movement of the features A1-An associated with the selected virtual object A may be implemented by, for example, directing the virtual beam 550 at the vertical indicator 863 in the vertical scroll bar 460 and implementing a downward drag input on the touch surface 108 of the controller 102, or implementing a downward physical movement of the controller 102, in a similar manner. Movement of the features A1-An associated with the selected virtual object A in other directions, for example, to the left and the right, may be implemented by, for example, directing the virtual beam 550 at the horizontal indicator 873 in the horizontal scroll bar 470 of the display area and implementing a drag input in the left or right direction on the touch surface 108 of the controller 102, or implementing a physical movement of the controller 102 in the left or right direction, in a similar manner to generate movement of the features A1-An in a corresponding direction. A set of pre-defined rules, as discussed above in detail with respect to FIGS. 9A-9D, may be applied to the detection of the various inputs described above with respect to FIGS. 5C-5D, so that the system takes action in response to intended inputs, rather than unintended inputs.”); obtaining, by the processing circuitry, a second interactive operation instruction after the first interactive operation instruction is responded to, (Fig. 8c and fig. 8d paragraph 78: “In some implementations, similar movement may be achieved by virtual movement of a virtual vertical indicator 863 in the virtual vertical scroll bar 860 and/or movement of a virtual horizontal indicator 873 in the virtual horizontal scroll bar 870 to generate a corresponding movement of the features A1-An. This may, essentially set an anchor point at the portion of the display at which the terminal end 555 of the virtual beam 550 is positioned (in this example, on the vertical indicator 863 in the vertical scroll bar 860) by, for example, a touch applied to the touch surface of the controller 108 or manipulation of one of the input buttons 310, 320, and the like. As shown in FIG. 5D, the user may then input a drag movement along the touch surface 108 of the controller 102, or implement a physical movement of the controller 102 as described above, to cause the list of features A1-An associated with the selected virtual object A to scroll. This movement may be sustained until, for example, the drag input is terminated or changes direction, the physical movement of the controller 102 is terminated or changes direction, the touch on the touch surface 108 or depression of the input buttons 310, 320 is released, and the like. Downward movement of the features A1-An associated with the selected virtual object A may be implemented by, for example, directing the virtual beam 550 at the vertical indicator 863 in the vertical scroll bar 460 and implementing a downward drag input on the touch surface 108 of the controller 102, or implementing a downward physical movement of the controller 102, in a similar manner. Movement of the features A1-An associated with the selected virtual object A in other directions, for example, to the left and the right, may be implemented by, for example, directing the virtual beam 550 at the horizontal indicator 873 in the horizontal scroll bar 470 of the display area and implementing a drag input in the left or right direction on the touch surface 108 of the controller 102, or implementing a physical movement of the controller 102 in the left or right direction, in a similar manner to generate movement of the features A1-An in a corresponding direction. A set of pre-defined rules, as discussed above in detail with respect to FIGS. 9A-9D, may be applied to the detection of the various inputs described above with respect to FIGS. 5C-5D, so that the system takes action in response to intended inputs, rather than unintended inputs.”). 
Tome  and Pogue do not disclose the aspect of moving the first virtual operation panel instead of the display region of the virtual operation panel. However Hacket discloses the aspect of controlling, by the processing circuitry, the first virtual operation panel to be moved towards a preset direction in a moving process in the VR generated environment through user directional gesture (paragraph 164: “Referring now to FIG. 25, it shows a GUI panel in an active state, with the representation of the user's pointing device (e.g., the pointer 2502) visibly modified to show that it is in a transformation state. The modification of the pointer 2502 to show that it is in a transformation state can be, but is not limited to, change of size, shape, color, orientation, position, or ambient sound. The pointer 2502 can be switched to the transformation state by pressing a key on a keyboard, pressing a mouse on a mouse button, or pressing a button on a three-dimensional input device. Once the pointer is in the transformation state, the GUI panel 2504 can be transformed with additional input from the user. For example, the user 2506 may move the position of the GUI panel 2504 to another position by moving the mouse while the pointer is in a transformation state. In this example, the user has moved the panel 2504 to position 2508 and the pointer 2502 has updated its position as well. It is shown that the amount of movement on the mouse may be directly related to the amount of movement on the GUI panel.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Hacket to Tome  and Pogue to allow the virtual operation panel to be moved to a different location to allow more flexibility and user customization of his or her virtual environment. 

With regard to claim 6: 
Tome  and Pogue and Hacket disclose The method according to claim 5, wherein the executing a target event corresponding to the target interactive object in the VR generated environment in response to the interactive operation instruction comprises: obtaining, by the processing circuitry, second position information of the (Hacket paragraph 164: “Referring now to FIG. 25, it shows a GUI panel in an active state, with the representation of the user's pointing device (e.g., the pointer 2502) visibly modified to show that it is in a transformation state. The modification of the pointer 2502 to show that it is in a transformation state can be, but is not limited to, change of size, shape, color, orientation, position, or ambient sound. The pointer 2502 can be switched to the transformation state by pressing a key on a keyboard, pressing a mouse on a mouse button, or pressing a button on a three-dimensional input device. Once the pointer is in the transformation state, the GUI panel 2504 can be transformed with additional input from the user. For example, the user 2506 may move the position of the GUI panel 2504 to another position by moving the mouse while the pointer is in a transformation state. In this example, the user has moved the panel 2504 to position 2508 and the pointer 2502 has updated its position as well. It is shown that the amount of movement on the mouse may be directly related to the amount of movement on the GUI panel.”) determining, by the processing circuitry, a region comprising the second position in the VR generated environment as a target display region of the first virtual operation panel; and displaying, by the processing circuitry, the first virtual operation panel in the target display region, wherein the target event comprises the event of displaying the first virtual operation panel in the target display region  (Hacket paragraph 164: “Referring now to FIG. 25, it shows a GUI panel in an active state, with the representation of the user's pointing device (e.g., the pointer 2502) visibly modified to show that it is in a transformation state. The modification of the pointer 2502 to show that it is in a transformation state can be, but is not limited to, change of size, shape, color, orientation, position, or ambient sound. The pointer 2502 can be switched to the transformation state by pressing a key on a keyboard, pressing a mouse on a mouse button, or pressing a button on a three-dimensional input device. Once the pointer is in the transformation state, the GUI panel 2504 can be transformed with additional input from the user. For example, the user 2506 may move the position of the GUI panel 2504 to another position by moving the mouse while the pointer is in a transformation state. In this example, the user has moved the panel 2504 to position 2508 and the pointer 2502 has updated its position as well. It is shown that the amount of movement on the mouse may be directly related to the amount of movement on the GUI panel.”).

With regard to claim 7:
Tome and Pogue and Hacket disclose aspect the aspect wherein during the obtaining the second interactive operation instruction performed on the first virtual operation panel, the method further comprises: controlling, by the processing circuitry, the first virtual operation panel to be moved towards a preset direction in a moving process in the VR generated environment. (Hacket paragraph 164: “Referring now to FIG. 25, it shows a GUI panel in an active state, with the representation of the user's pointing device (e.g., the pointer 2502) visibly modified to show that it is in a transformation state. The modification of the pointer 2502 to show that it is in a transformation state can be, but is not limited to, change of size, shape, color, orientation, position, or ambient sound. The pointer 2502 can be switched to the transformation state by pressing a key on a keyboard, pressing a mouse on a mouse button, or pressing a button on a three-dimensional input device. Once the pointer is in the transformation state, the GUI panel 2504 can be transformed with additional input from the user. For example, the user 2506 may move the position of the GUI panel 2504 to another position by moving the mouse while the pointer is in a transformation state. In this example, the user has moved the panel 2504 to position 2508 and the pointer 2502 has updated its position as well. It is shown that the amount of movement on the mouse may be directly related to the amount of movement on the GUI panel.”).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tome, in view of Pogue, and further in view of Oddiraju et al, Pub. No.: 2013/0290907A1. 
With regard to claim 8:
Tome  and Pogue do not disclose The method according to claim 1, wherein before the interactive operation instruction is responded to, the method further comprises: obtaining, by the processing circuitry, a second target operation instruction in the VR generated environment; selecting and displaying, within the VR generated environment, at least one second virtual operation panel corresponding to the second target operation instruction from the plurality of virtual operation panels in the VR generated environment; and obtaining, by the processing circuitry, an interactive 
However Oddiraju discloses the aspect wherein before the interactive operation instruction is responded to, the method further comprises: obtaining, by the processing circuitry, a second target operation instruction in the generated environment; selecting and displaying, within the generated environment, at least one second operation panel corresponding to the second target operation instruction from the plurality of virtual operation panels in the generated environment (fig. 2a to 2F, paragraph 44 “FIG. 2E is a diagram of a portion of an example GUI in which a user identifies an interface object in a window 254 of an application for representation in a group. In the example of FIG. 2E, after identifying file 230 displayed on desktop 201 (i.e., a third interface), a user may navigate to or open a fourth interface, such as a window 254 for an application 210. Application 210 may be, for example, an application for interaction with media files (e.g., viewing image files, playing audio files, etc.) or any other type of application displaying at least one interface object. In examples in which interface objects are identified for group representation using a defined group selection action, the action for opening application 210 may be different than the group selection action, as described above in relation to FIG. 2C.” ); and obtaining, by the processing circuitry, an interactive operation instruction generated by an interactive operation applied on a target interactive object in an interactive object displayed in the first operation panel and the at least one second operation panel, (paragraph 67: “At 545, in response to interaction with the object group, computing device 100 may perform an operation involving object information for each of the interface objects identified in the group selection mode. For example, in response to an interaction requesting that an operation be performed on the object group, computing device 100 may perform the requested operation on the object information included in the created object group. For example, in response to an interaction with the group object requesting a copy operation, an e-mail operation, or the like, the object information included in the object group, which includes object information for each interface object identified in the group selection mode, may be copied, e-mailed, or the like, in accordance with the operation requested by the interaction with the object group.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Oddiraju to Tome  and Pogue so the user can operate to select and perform actions on two different objects from different operation panels quickly and easily without additional steps saving time and effort. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tome, in view of Pogue and further in view of Agarwal et al., Pub .No.: 20080310604A1. 
Tome  and Pogue do not disclose The method according to claim 1, wherein: the obtaining an interactive operation instruction from the interactive devices comprises: obtaining a fourth interactive operation instruction generated by an interactive operation 
However Agarwal discloses  the aspect wherein the obtaining an interactive operation instruction from the interactive device comprises: obtaining a fourth interactive operation instruction generated by an interactive operation performed by the interactive device on a third target interactive object displayed in the first operation panel, wherein the target interactive object comprises the third target interactive object, the interactive operation instruction comprises the fourth interactive operation instruction, . (paragraph 225: “In FIG. 12, the user may select the icon (409) to close the browser window (401) without going to a next document. The user may select one of the navigation buttons (e.g., 405, 403) to go a previously viewed document, with or without refreshing or reloading the previously viewed document. The user may enter a new address in the entry box (407) to visit a new document. The user can enter a search term in the entry box (411) inside the document and select the search button (413) to request a new search result. The user may select a link (417) or an icon button (415) of an advertisement presented in the document to exit the web site. The user may select a link (e.g., 425, 421, 419) embedded in the current document to load a new document without leaving the web site.”).  and the fourth interactive operation instruction is configured to trigger execution of a target event of closing the first operation panel; and the executing a target event corresponding to the target interactive object in the generated environment in response to the interactive operation instruction comprises: executing the target event of closing the first virtual operation panel triggered by the fourth interactive operation instruction in the generated environment in response to the fourth interactive operation instruction. (paragraph 225: “In FIG. 12, the user may select the icon (409) to close the browser window (401) without going to a next document. The user may select one of the navigation buttons (e.g., 405, 403) to go a previously viewed document, with or without refreshing or reloading the previously viewed document. The user may enter a new address in the entry box (407) to visit a new document. The user can enter a search term in the entry box (411) inside the document and select the search button (413) to request a new search result. The user may select a link (417) or an icon button (415) of an advertisement presented in the document to exit the web site. The user may select a link (e.g., 425, 421, 419) embedded in the current document to load a new document without leaving the web site.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Agarwal to Tome  and Pogue to allow the user to close the virtual operation panel to allow user to view other contents or replace it with another virtual operation panel. 

Claims 10, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tome and Pogue, in view of Mohacsi et al., Pub .No.: 2016/0012160A1. 

With regard to claims 10 and 16 and 20:
Tome  and Pogue disclose the aspect wherein before the selecting a first virtual operation from among the simultaneously displayed plurality of virtual operation panels in the generated environment, obtaining, by the processing circuitry, a two-dimensional (2D) interface comprising the target interactive object  (Pogue see figure 2.4 and description: “Figure 2-4. Creating two restored (free-floating) windows is a convenient preparation for copying information between them. Make both windows small and put them side-by-side, scroll if necessary, and then drag some highlighted material from one into the other. This works either with icons in desktop windows (top) or text in Microsoft Word (bottom). If you press Ctrl as you drag text in this way, you copy the original passage instead of moving it.”);
Tome and Pogue do not disclose the aspect of combining, by the processing circuitry, the 2D interface and a mesh model in the VR generated environment, to obtain the first virtual operation panel, wherein the mesh model is used for marking a region that is used for performing an interactive operation and that is in the VR generated environment.
However Mohacsi obtaining, by the processing circuitry, a two-dimensional (2D) interface comprising the target interactive object; and combining, by the processing circuitry, the 2D interface and a mesh model in the generated environment, to obtain the first virtual operation panel (paragraph 36: “User interface 300 includes model user interface 302, which includes an associated 3D model 304. 3D model 304 can be generated using convention 3D modelling techniques to create the appearance of a 3D object within the 2D display of model user interface 302. In addition, user interface 300 includes PLAN A control and ELEVATION A control, each of which allow a user to select to open the 2D documentation set associated with the control in a 2D display, or to generate the associated 2D documentation set in a 3D display with 3D model 304. For example, dashed lines associated with PLAN A control and ELEVATION A control approximate the location of the associated 2D plan and 2D elevation that would be generated if the associated PLAN A control or ELEVATION A control was generated in 3D. Likewise, if the associated plan or elevation model was simply opened, then they could be generated in user interface 300, either with or without an animation sequence showing how the associated 2D plan or elevation relate to 3D model 304. In one exemplary embodiment, PLAN A control and ELEVATION A control are shown in the 3D model as a symbol (* in this exemplary embodiment), without the associated balloon, which can be generated when a user moves a cursor over the symbol, when a user touches the symbol in a touch screen interface or in other suitable manners.”), wherein the mesh model is used for marking a region that is used for performing an interactive operation and that is in the generated environment (paragraph 36: “User interface 300 includes model user interface 302, which includes an associated 3D model 304. 3D model 304 can be generated using convention 3D modelling techniques to create the appearance of a 3D object within the 2D display of model user interface 302. In addition, user interface 300 includes PLAN A control and ELEVATION A control, each of which allow a user to select to open the 2D documentation set associated with the control in a 2D display, or to generate the associated 2D documentation set in a 3D display with 3D model 304. For example, dashed lines associated with PLAN A control and ELEVATION A control approximate the location of the associated 2D plan and 2D elevation that would be generated if the associated PLAN A control or ELEVATION A control was generated in 3D. Likewise, if the associated plan or elevation model was simply opened, then they could be generated in user interface 300, either with or without an animation sequence showing how the associated 2D plan or elevation relate to 3D model 304. In one exemplary embodiment, PLAN A control and ELEVATION A control are shown in the 3D model as a symbol (* in this exemplary embodiment), without the associated balloon, which can be generated when a user moves a cursor over the symbol, when a user touches the symbol in a touch screen interface or in other suitable manners.”),.  It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Mohacsi to Tome  and Pogue so the user would be able access 3d content on a 2d interface to allow a simple and easy to understand 2d interface with access 3d content. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tome, in view of Pogue and further in view of Pahud et al., Pub. No.: 2018/0321737A1. 
With regard to claim 11:

However Pahud discloses aspect wherein the obtaining an interactive operation instruction from the interactive device comprises: obtaining, when a collider of the first virtual operation panel and a collider of a virtual object of the interactive device in the VR generated environment intersect, the interactive operation instruction from the interactive device. (fig. 6 paragraph 46: “With reference to FIG. 6 and real space 200A, FIG. 6 illustrates a fourth interaction context, the fourth interaction is directed to rendering the a floating virtual space input interface 250 and a floating virtual first hand 210C (optional) corresponding to a physical first hand 210A (e.g., dominant hand), for receiving input on the physical mixed-input device 230A in real space 200A. The floating virtual space input interface 250 is rendered when a selection is received (e.g., gaze-based selection) for a virtual space input interface, and the physical first hand 210A is moved to a position proximate to the physical mixed-input device 230A, where the physical mixed-input device 230A is coupled to the physical first hand 220A in real space 200A. The floating virtual first hand 210C can be used for receiving input, via the physical first hand 210A in real space 200A.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Pahud to Tome  and Pogue so the user can cause . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tome, in view of Pogue and further in view of Byun, Pub. No.: 2016/0147429A1. 
With regard to claim 12:
Tome and Pogue do not disclose the method according to claim 1, wherein a size of each of the plurality of virtual operation panels is determined by an associated one of a plurality of target interactive objects displayed on a respective one of plurality of virtual operation panels. 
However Byun discloses the aspect wherein a size of each of the plurality of virtual operation panels is determined by an associated one of a plurality of target interactive objects displayed on a respective one of plurality of virtual operation panels. . (paragraph 9: “According to an aspect of an exemplary embodiment, a device includes a display configured to display a plurality of windows; and a processor configured to determine one of the plurality of windows as a target window, determine at least a partial area for acquiring a size of an object displayed in the target window, acquire a size of an object included in the determined at least partial area, resize the target window based on the size of the object, and display the resized target window.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Byun to Tome and Pogue so the interactive objects will always fit on the operation panel and not to cluster the display. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179